Citation Nr: 1703491	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2013.  A transcript of that hearing is of record.

This matter was previously before the Board and denied in a November 2014 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  In August 2015, the Court vacated the November 2014 Board decision and remanded this matter for action consistent with the terms of a Joint Motion for Remand.  In February 2016, the Board remanded the claim for RO consideration of new evidence.  

In October 2016, the Veteran submitted new evidence along with a written waiver of initial Agency of Original Jurisdiction of (AOJ) consideration.  Thus, the Board can consider the evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  An acquired psychiatric disorder other than PTSD is not shown to have resulted from an in-service injury or disease.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2016).

2.  The criteria for service connection of an acquired psychiatric disorder, other than PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. § 3.304(f) (2016); Clemons v. Shinseki, 23 Vet. App. 1 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in August 2010 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes a report of VA examination; VA treatment records; private treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA psychiatric evaluation in November 2010.  The Board finds the examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In February 2016 the Board remanded the claim for consideration of new evidence by the Agency of Original Jurisdiction (AOJ).  The RO readjudicated the claim based on the new evidence and issued a supplemental statement of the case in July 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, in the Veteran testified during a Board hearing in August 2013, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis 

PTSD

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The evidence shows that the Veteran does not have a current diagnosis of PTSD and has not had a diagnosis of PTSD during the course of the appeal period.  See November 2010 VA Examination Report, January 2012 Private Psychiatric Evaluation; August 2013 Hearing Transcript.  In the absence of competent evidence of a PTSD diagnosis during the course of the appeal, service connection cannot be granted for it. 

Other Acquired Psychiatric Disorder 

The evidence shows that the Veteran has been diagnosed with alcohol dependence, in full sustained remission, adjustment disorder with anxiety, anxiety disorder not otherwise specified, and major depressive disorder.  See November 2010 VA Examination Report; January 2012 Private Psychiatric Evaluation; October 2016 Private Psychiatric Evaluation.
 
With respect to the Veteran's alcohol dependence, compensation will not be made where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.  Although compensation is permitted where such dependence is secondary to a service connected disability, as those circumstances are not present in this case, no further discussion of that diagnosis is warranted.  

With respect to the Veteran's other psychiatric diagnoses the Veteran's STRs are silent for complaints of anxiety, anxiety related symptoms or other psychiatric symptoms.  The Veteran asserts that his receipt of Thorazine while in service shows that he had anxiety.  See August 2013 Hearing Transcript.  Although there is evidence that the Veteran received Thorazine during an in-service hospitalization, the evidence shows that this medication was not given to him to treat anxiety.  According to his STRs, in January 1962, he was taken for treatment by guards when he was found complaining of left sided pain.  He was physically subdued in the treatment room "talking incoherently through 6 bottles of beer..."  See January 1962 STRs; see also November 2010 VA Examination Report.  He was given Thorazine to calm him down.  See id.  The Veteran confirmed in his testimony before the Board that his hospitalization was precipitated by an incident in which he was intoxicated and involved in an accident.  See August 2013 Hearing Transcript.  There is no indication in the record that he complained of anxiety or other psychiatric symptoms, or was diagnosed with or treated for a psychiatric disorder as a result of this incident.   See id.  

The Veteran has also asserted that his alcohol use in service was "self-medication" for his anxiety disorder.  See August 2013 Hearing Transcript.  The Veteran is competent to give testimony concerning his alcohol consumption.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine that his alcohol use during service was caused by or the result of an undiagnosed anxiety disorder, and that such an anxiety disorder persisted until the present time.  The Board also observes that while the Veteran may be able to describe his symptomatology, competent medical evidence is required to determine whether such symptomatology is indicative of an acquired psychiatric disorder and the specific diagnosis thereof.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that an untrained lay claimant is not competent to provide evidence as to complex medical questions).

Notably, the December 2010 VA examiner stated that with respect to the Veteran's alcohol dependence, "[the Veteran] grew up in a family around a mother, father, and grandfather that were alcohol dependent and could be abusive.  In the face of strong familial problems with alcohol [the Veteran] admits that he began to consume alcohol periodically before the military at around 15 or 16 years of age, and that he drank very hard during service, especially while serving in Germany where he had easy access to alcohol products. . ."  

Furthermore, there is no evidence that the Veteran suffered from an anxiety disorder or any other psychiatric disorder after his separation from service until he was diagnosed with an anxiety disorder in 2011.  There is no evidence in the record that the Veteran has been treated for anxiety or any other psychiatric disorder between his separation from service and the date he made his claim for service connection.  He described his post-service adjustment as being fairly good.  See November 2010 VA Examination Report.  Normal medical findings at separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Moreover, since his separation from service, the Veteran maintained a 46 year marriage, worked gainfully throughout the majority of his adult years, attended some college, has been actively involved in a recovery program and has maintained friendships.  See November 2010 VA Examination Report.  Additionally, he reported that he did not seek treatment for anxiety or any psychiatric condition because he didn't think he needed it.  See id; see also January 2012 Private Psychiatric Evaluation.  Thus, there is no evidence that the Veteran had an anxiety or other psychiatric disorder that began in service and continued after separation.

The November 2010 VA examiner opined that the Veteran's adjustment disorder with anxiety is not caused by or the result of his military experience.  He further stated that his health problems and financial problems with his unemployed adult children would likely have occurred whether or not he experienced the military.  
 
Other evidence addressing the nexus element includes the January 2012 private psychiatric evaluation in which Dr. D.M. Wanner summarily stated, "At this time, [the Veteran] has anxiety stemming from his time in military and anxiety symptoms related to everyday stressors."  The Board has carefully considered this information, but finds the November 2010 examination report more probative than the private January 2012 opinion because it includes a detailed rationale and explains the onset of the Veteran's anxiety.  The January 2012 statement that the Veteran has anxiety "stemming from his time in the military" does not show that a disease or injury was incurred or aggravated while in service to which his anxiety relates.  See Walker v. Shinseki, 708 F.3d 1331, at1334 (2013).    

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's anxiety was incurred in service.  Therefore, service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


